

	

		II

		109th CONGRESS

		1st Session

		S. 1202

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide environmental assistance to

		  non-Federal interests in the State of Colorado.

	

	

		1.Short titleThis Act may be cited as the

			 Rural Colorado Water Infrastructure

			 Act.

		2.DefinitionsIn this Act:

			(1)SecretaryThe term Secretary means the

			 Secretary of the Army, acting through the Chief of Engineers.

			(2)StateThe term State means the State

			 of Colorado.

			3.Program

			(a)EstablishmentThe Secretary may establish a pilot program

			 to provide environmental assistance to non-Federal interests in the

			 State.

			(b)Form of

			 assistanceAssistance under

			 this section may be provided in the form of design and construction assistance

			 for water-related environmental infrastructure and resource protection and

			 development projects in the State, including projects for—

				(1)wastewater treatment and related

			 facilities;

				(2)water supply and related facilities;

				(3)water conservation and related

			 facilities;

				(4)stormwater retention and

			 remediation;

				(5)environmental restoration; and

				(6)surface water resource protection and

			 development.

				(c)Public

			 ownership requirementThe

			 Secretary may provide assistance for a project under this section only if the

			 project is publicly owned.

			(d)Local

			 cooperation agreement

				(1)In

			 generalBefore providing

			 assistance under this section, the Secretary shall enter into a local

			 cooperation agreement with a non-Federal interest to provide for design and

			 construction of the project to be carried out with the assistance.

				(2)RequirementsEach local cooperation agreement entered

			 into under this subsection shall provide for the following:

					(A)PlanDevelopment by the Secretary, in

			 consultation and coordination with appropriate Federal and State officials, of

			 a facilities or resource protection and development plan, including appropriate

			 engineering plans and specifications.

					(B)Legal and

			 institutional structuresEstablishment of such legal and

			 institutional structures as are necessary to ensure the effective long-term

			 operation of the project by the non-Federal interest.

					(3)Cost

			 sharing

					(A)In

			 generalThe Federal share of

			 project costs under each local cooperation agreement entered into under this

			 subsection—

						(i)shall be 75 percent; and

						(ii)may be in the form of grants or

			 reimbursements of project costs.

						(B)Pre-cooperative

			 agreement activitiesThe

			 Federal share of the cost of activities carried out by the Secretary under this

			 section before the execution of a local cooperative agreement shall be 100

			 percent.

					(C)Credit for

			 design workThe non-Federal

			 interest shall receive credit, not to exceed 6 percent of the total

			 construction costs of a project, for the reasonable costs of design work

			 completed by the non-Federal interest before entering into a local cooperation

			 agreement with the Secretary for the project.

					(D)Credit for

			 interestIn case of a delay

			 in the funding of the Federal share of the costs of a project that is the

			 subject of an agreement under this section, the non-Federal interest shall

			 receive credit for reasonable interest incurred in providing the Federal share

			 of the costs of the project.

					(E)Land,

			 easements, and rights-of-way creditThe non-Federal interest shall receive

			 credit for land, easements, rights-of-way, and relocations toward the

			 non-Federal share of project costs (including all reasonable costs associated

			 with obtaining permits necessary for the construction, operation, and

			 maintenance of the project on publicly owned or controlled land), but not to

			 exceed 25 percent of total project costs.

					(F)Operation and

			 maintenanceThe non-Federal

			 share of operation and maintenance costs for projects constructed with

			 assistance provided under this section shall be 100 percent.

					(e)Applicability

			 of other Federal and State lawsNothing in this section waives, limits, or

			 otherwise affects the applicability of any provision of Federal or State law

			 that would otherwise apply to a project to be carried out with assistance

			 provided under this section.

			(f)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $50,000,000 for the

			 period beginning with fiscal year 2006, to remain available until

			 expended.

			

